
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 842
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 11, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To designate the United States Courthouse
		  to be constructed in Jackson, Mississippi, as the R. Jess Brown United
		  States Courthouse.
	
	
		1.DesignationThe United States Courthouse to be
			 constructed at the site bounded on the north by Court Street, on the west by
			 West Street, on the south by South Street, and on the east by President Street
			 in Jackson, Mississippi, shall be known and designated as the R. Jess
			 Brown United States Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the courthouse
			 referred to in section 1 shall be deemed to be a reference to the R.
			 Jess Brown United States Courthouse.
		
	
		
			Passed the House of
			 Representatives March 10, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
